DETAILED ACTION
This Office action is in response to the application filed on March 30, 2021. 
Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
For similar reasons noted in parent application 16/124866 (US Patent No. 10,992,540), the prior art does not teach or render obvious, before the earliest effective filing date of Applicant's claimed invention, in the specific combinations and manner recited within the claims, the features of:	
“…monitoring a network topology of computing elements, the computing elements being deployed across a multi-domain environment, the computing elements of the network topology being deployed at least partly using a topology model;
determining a weighting factor for a particular computing element, of the computing elements, based at least in part on an amount of disruption associated with migrating the particular computing element in the multi-domain environment;
assigning the weighting factor to the particular computing element, the weighting factor corresponding to a measure of resistivity of the particular computing element from being migrated in the multi-domain environment;
detecting a change that causes updating of the network topology of the computing elements;
determining, based at least in part on the change and the weighting factor, an updated topology model; and
modifying, based at least in part on the updated topology model, the network topology of the computing elements deployed in the multi-domain environment.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN HIGA whose telephone number is (571)272-5823.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN Y HIGA/Primary Examiner, Art Unit 2441